Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 1 of 24 Page ID #:517




                             EXHIBIT B
 Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 2 of 24 Page ID #:518




     YouTube Video: The Digital Campfire Download, “How to Kick off A Movement via
     Texting with Community.com’s Molly DeWolf Swenson” (“Interview”)
     Posted: April 24, 2020
     Available at: https://www.youtube.com/watch?v=RA5vbgj8VPI (last visited on Mar. 17, 2021)

Speaker     Transcription
Sarah       Alright, we are going to get started in just a minute. I am excited to welcome everyone here
Wilson      just if you are just joining, we’ll get started in just a minute, by you are in on mute so don’t be
            confused if you can’t talk, I will be unmuting for anyone who wants to ask questions at the end,
            it is just a way to help keep this flow in check. I am excited to get started soon. Okay I am
            going to take my screen share off and just welcome everybody, hi everyone! This is the second
            installment of The Digital Campfire Download. I am so excited to welcome you all here, for
            those who don’t know me, my name is Sarah Wilson, I am a Digital Strategist and I am based
            in L.A. I used to work at Facebook and Instagram, running lifestyle partnership and I was a
            journalist before that. In early February I wrote this piece all about the concept is digital
            campfires as I call them, it is about this phenomenon of younger audiences kind of retreating
            from social platforms and really going toward smaller, more intimate spaces where they were
            gathering online and more closed communities and they were based on private messaging or
            micro-interests or shared experiences, things like Instagram threads or Fortnite or Facebook
            Messenger. I call those communities digital campfires, it was just really a way of naming them
            and then the coronavirus hit and you know overnight digital campfires really exploded. We see
            them everywhere, you know the Pope is doing them happy hours, virtual and interactive sound
            baths you name it, you have all been on them. And so I launched the series to find out like
            what makes a great one, what really helps them burn bright, how do you keep on going, what is
            required, the nuts and bolts for building these communities. I am really excited to welcome my
            first guest today, Molly, but just a quick bit of housekeeping so everybody is on the same page,
            we have been on enough Zooms to know the basic etiquette, I have muted all of you like I said,
            if you can’t talk that is why, this is going to run about 35 minutes, 35-40 minutes depending
            and you are going to have a change to ask questions at the end. You can just raise your hand
            via the raise hand feature at the bottom of your screen or you can pop a question into the chat
            window and I will know either call on you or ask the question. This is recorded just so you are
            aware, I think you guys all know that. So, I will get to our guest. So just a quick preamble
            about a year ago, I started to see celebrities sharing out their phone numbers on Instagram and
            Twitter, and on YouTube and asking their friends to text them and you know you probably saw
            it too, Ashton Kutcher was the first and then there are bunch, Paul McCartney, Amy Schumer
            and Kerry Washington, and it really stood out to me because it felt super like actually authentic
            and it also felt weirdly intimate to see these celebrities sharing their phone numbers and
            obviously yeah I had the reaction like, “huh? Is this even real? What is this? Were they
            hacked?” And it turns out yes, it is real, they were real sort of, these were their real phone
            numbers but they are actually real people behind them, very much so and Amy Schumer is
            really Amy Schumer, texting you. So it is not a bot, in other words not a bot. The
            communication is really being facilitated by this new platform called “Community” and it
            really, it is all about helping facilitate direct one-on-one conversations between either brands
            and their audiences or celebrities and their fan bases and it’s all about not getting buried by
            algorithms and feed machinations. This platform reflects a broader trend towards private
            messaging that we are seeing that I talked about in the piece I wrote and it is being embraced as




                                                                                          EXHIBIT B
                                                                                                  3
 Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 3 of 24 Page ID #:519




Speaker      Transcription
             a means to create actual community. So here to help us understand what this platform is all
             about, the nuts and bolts of building it and the big picture vision for texting is Molly DeWolf
             Swenson from Community.com. Thank you so much for joining Molly. I am so glad to have
             you.
Molly        Thanks for having me.
DeWolf
Swenson
[00:04:25]
Sarah        Yeah I am so glad for having you, I mean we are going to talk about the poster to the right of you
Wilson       which is pretty fabulous well also like very much color-coordinated which did not planned just
             to be clear.
Molly        Did not plan it, no.
DeWolf
Swenson
Sarah        Did not plan, yeah but I am so happy to have you.
Wilson
Molly        Yeah, thanks for having me, we were talking before this all started that this is simultaneously
DeWolf       the most dressed I have gotten for a zoom call and the least dressed I’ve gotten for an interview.
Swenson
Sarah        Good, good that is a good combination.
Wilson
Molly        I have had I guess now four weeks of zoom calls most of which had been with this poster or
DeWolf       piece of art in the background and no one yet has been able to get the reference. If anyone here
Swenson      does, also put it in the chat, you get a hundred points.
Sarah        Yeah pop it in the chat.
Wilson
Molly        Otherwise I will reveal it at the end, no googling, no googling, but yeah I am happy to be here.
DeWolf
Swenson
Sarah        Right, so Molly I am so glad you are here, so I really like to get this started by finding out kind
Wilson       of a little bit about you why you came to this platform and really like why you are doing what
             you are doing because I think it really helps people to understand the bigger purpose, the bigger
             mission. So can you talk a little bit about your background, it is super interesting.
Molly        Yeah, I mean as a bit of background, my whole career has sort of existed in policy,
DeWolf       philanthropy, social impact, media. So a lot of my friends, probably all of my friends, once
Swenson      Community launched, and I started sort of posting, text Paul McCartney, text JLo, text Ellen
             DeGeneres, said what are you doing at a celebrity texting platform like I don’t get it, it does not
             add up. How do you go from like working at the White House and doing like Humanitarian
             disaster relief and producing documentaries about Ebola to like text Ellen DeGeneres. And so
             with every person I feel the need to sort of explain what the background was and how I sort of
             ended up here so I will give a little bit of a truncated version, but basically my whole career
             from working at the White House to co-founding Riot to going to work at Maverick as the




                                                                                           EXHIBIT B
                                                                                                   4
 Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 4 of 24 Page ID #:520




Speaker      Transcription
             Chief Impact Officer, every one of those moves has been just a matter of me trying to guess and
             check and like by process of elimination figure out where I can position myself to achieve the
             most positive impact in the world, right. Coming right out of college, I was like cool, it is
             going to be going to work for Obama at the White House, let’s do that, let’s like go for it.
Sarah        Casual, casual.
Wilson
[00:06:57]
Molly        And I ended up with an internship super fortunate and listen I feel also the need to sort of say,
DeWolf       right, like I was fortunate enough to sort of come out of college being like okay I do not need to
Swenson      worry about, you know, whether or not I am going to be able to survive out there and have a
             roof over my head and all of these things, so let me go do an unpaid internship, right. So that
             was, I mean it was amazing, I was surrounded by you know the most passionate hard-working,
             diverse, mission-driven people, I think I have almost ever met there at the Administration and
             we are all pulling in the same direction and we are all there for the 2010 midterms where the
             Democrats lost the house, the Democrats lost the Senate and all of a sudden became abundantly
             clear that we were not going to be able to get anything done, that is like oh because of the two-
             party system and the way that this government structured like we are just going to be in
             gridlock because for the most part, and this happens on both sides of the aisle, Democrats and
             Republicans sometimes or often, care more about the re-election than they do about governing
             and passing things with bipartisan support and all that.
Sarah        Shocking.
Wilson
Molly        Shocking, so I ended up a little bit disenchanted with the federal government itself and with
DeWolf       politics itself and that is sort of when I ended up moving out to Los Angeles and ended up
Swenson      running or helping run foundations for Shakira, Kobe Bryant and Ben Stiller, and it was this
             company called, Global Philanthropy Group, that was essentially, I think the first of its kind
             that sort of took a management consulting model and applied it to leveraged philanthropic
             strategy, so it was like let us take someone with an incredible platform and help them really
             figure out how to use that platform in service of the causes that they care about. So it was you
             know Brad and Angelina’s foundation when they were still together. Demi Moore and Ashton
             when they were still together and Madonna, and all of these amazing people and so I was like
             great, I am going to get to take the social impact part of what I loved at the White House and
             the mission-driven work but apply it to a startup environment which is really exciting and so
             that was sort of my first taste at startup, and it was also really fun and amazing but ultimately
             sort of felt like I did not belong in celebrity client services which takes a very specific, very
             patient personality type that I don’t really have.
Sarah        Totally get it.
Wilson
[00:09:13]
Molly        And you know from there I ended up meeting the cofounders of my first company, Riot,
DeWolf       through Ben Stiller, various humanitarian aid workers in Haiti and we set out to build a news
Swenson      organization called, Riot, that was news plus action, so here is what is going on with the world,
             here is what you can do about it, in one place and we were trying to make the news less




                                                                                          EXHIBIT B
                                                                                                  5
 Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 5 of 24 Page ID #:521




Speaker      Transcription
             depressing and trying to give people an entry point to find causes that they care about and you
             know this was right at the time when “UpWorthy” was launching and Mike.com was launching
             and so we sort of saw those as our contemporaries. And what was so fascinating about that
             time, as many of you probably remember, is, there was a democratization of media in a sense
             that, what Riot was posting and what the New York Times was posting and what CNN was
             posting, all look the same in your Twitter feed and all looked the same in your Facebook feed
             and that was great for an upstart like us because it was like, oh we could break a news story
             before these other people if we just get it up in Twitter first but as you guys know and as I am
             sure it is not lost on you, these are the same mechanics that led to the fake news epidemic.
Sarah        Right.
Wilson
Molly        Right, that we do not see a difference between you know whatever is on InfoWars or whatever
DeWolf       it might be that is popping up on your newsfeed and what a publication of record like the New
Swenson      York Times and Washington Post is publishing and so that obviously became a huge problem
             but it was a great boon for us and ended up being one of the reasons I think that we are able to
             succeed and we ended up getting acquired by Huffington Post and AOL down the line. But it
             was in the 2016 elections that, you know, we were working for the media and I also had this, I
             had this moment like I did in 2010 during the midterms where I was like, oh my god I don’t
             know if media is the place to be to achieve the most positive impact in the world either.
Sarah        Right, right.
Wilson
Molly        And I do not know that I can proudly say I am a member of the media right now given sort of
DeWolf       what is happening and the breakdown.
Swenson
Sarah        By the way I was at HuffPost at the time too so I totally, I feel.
Wilson
Molly        You saw it, yeah, you saw it and also you know Arianna Huffington had bought Riot and I was
DeWolf       so excited to work with another female entrepreneur and then about two months after the
Swenson      acquisition she was like, bye going to the Thrive Global and I was like, of wait, okay. So I
[00:11:13]   ended up leaving in 2018 and I knew I wanted to get back to social impact work but was not
             quite sure what I wanted it to be and it was around that time that I got introduced to Guy
             Oseary.
Sarah        Can you say who Guy is for those who do not know.
Wilson
Molly        Yeah so Guy is, he’s been Madonna’s longtime manager and partner and for the last 15 or 20
DeWolf       years was involved with Maverick Records, which was initially Madonna’s music label and then
Swenson      turned into a music management company and it is now the biggest music management company
             in the world that is under Live Nation, so it [wraps] people from you know, The Weekend, Nicki
             Minaj to Miley Cyrus and Britney Spears to Aerosmith and Paul McCartney to Jason Aldean in
             Florida Georgia Line and it is sort of the biggest, some of the biggest acts in pop, rock, country,
             urban. And he also, Guy has been Ashton Kutcher’s investment partner for the last ten years or
             so, so the two of them had A Grade and now Sound Ventures and Sound Tune which are really
             serious venture investment firms and they invest early in Airbnb and Spotify and Uber and




                                                                                          EXHIBIT B
                                                                                                  6
 Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 6 of 24 Page ID #:522




Speaker         Transcription
                Acorns and all of these amazing companies, and they were sort of the first two guys out of
                Hollywood to be like what is this tech thing and really go in and sort of do the diligence of
                learning how to be investors. So I get introduced to Guy under the auspices of Guy everyone’s
                do good in the world now, go talk to him and I think he was imagining like peace corps volunteer
                walking into the office, because, in his mind you know and his exposure to impact through
                Madonna and through Bono, it’s like a very specific type of impact to non-profit person until I
                walked in there and I am like, I was like, I used to work for politics and then [inaudible 13:22]
                and I was doing a little venture investing and he was like, I don’t get it. And he has in his office,
                if any of you ever go, he has a whiteboard that is filled with the names of all the musicians
                under management at Maverick, all their social media followings and then all the actors
                and actresses under management at Untitled, which is their sister management company
                and then a couple doors down in Ashton’s office there is a list of all the companies that
                Sound and A-Grade invested in and he basically points at these and he is like how do we
                make impact with these? This is what we have access to, we have access to capital, we have
                access to social capital, like how do we take advantage of that and do something good with
                it. And I was like, I don’t know but that is very fun, exciting challenge. What we talked
                about in that meeting was sort of building out an impact arm of Maverick and the role was
                sort of this Chief Impact Officer role that was sufficiently vague enough to encompass all
                these things that we talked about wanting to do. My first day of work at Maverick was the
                day of the Parkland shooting actually, on February 14th 2018, 1 which was obviously horrific
                but it also was a moment where everyone was like, oh that is what that girl is doing in the building
                and I was basically trying to wrangle…..
Sarah           How so, how so specifically, yeah?
Wilson
Molly           So because I came in to be the central resource for all things, policy and advocacy, and
DeWolf          philanthropy in the building if any of the artists had questions about it, I am going take a really
Swenson         quick pause, I am talking about school shooting to show you guys bucket in my lap because I
[00:14:42]      did [inaudible 14:56] a lot of you to coming with promises of bucket.
Sarah           Thank you.
Wilson
Molly           If I shriek for a second, it’s because she just bit me probably. But so basically it was trying to
DeWolf          galvanize the support of all these artists, of these students, right and the instructions are
Swenson         basically like just support whatever the students are saying, just support the students and Amy
                Schumer went and spoke at the rally in Los Angeles and Miley Cyrus and G-Eazy went and
                performed at the rally in DC and Paul McCartney spoke at the one in New York, it was this
                great moment to be like here we can all galvanize and really apply this social capital and
                services [inaudible 15:34, talking together at the same time]
Sarah           So lending, right, lending kind of the social capital to a movement at that time which was
Wilson          [inaudible 15:39 talking together]




     1
         Interview at [13:25] through [14:27]; referenced in FAC ¶ 52.




                                                                                               EXHIBIT B
                                                                                                       7
 Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 7 of 24 Page ID #:523




Speaker      Transcription
Molly        Exactly and so……..
DeWolf
Swenson
Sarah        And sort of really being the catalyst for that.
Wilson
Molly        Yeah and truly trying to sort of celebrity wrangle….
DeWolf
Swenson
Sarah        Right.
Wilson
Molly        Which if you tried to get one celebrity to do a thing it is pretty hard let alone….
DeWolf
Swenson
Sarah        Right, right.
Wilson
Molly        …a bunch of them. And that ultimately became sort of the real thrust of what I was looking for
DeWolf       when I came across Community, was a way to more effectively galvanize social capital and
Swenson      support of things because everyone is doing their own thing, everyone is really busy, it’s very
             hard to do that and I actually met, so this finally get us to the Community part of the interview,
             I’m sorry for the long preamble but I met Matt, the cofounder of Community, with my friend
             and business partner Noah Heller. Now, Noah and I both left our last company at around the
             same time, he was at Hulu and I was at Riot, Hulu was one of Riot’s biggest clients, we became
             friends that way and as we were both leaving he said, would you be interested in like setting up
             a little venture fund, you know there are some people on the East Coast who don’t have great
             visibility into LA venture market, would you want to help me like deal source for that? And I
             was like, sure, I don’t know what that means exactly but yeah let us do it. I have been on the
             fundraising entrepreneur side of this but I have never been on the grant-making investing side
             and that is exciting, sounds fun. So we set up this little venture fund and were introduced to
             Matt through a good friend of ours named Cory McGuire who out here runs an amazing
             community in Venice called Winston House and he was like, you know we use this texting
             platform to do RSVPs for our shows on Thursday nights, it is this little invite-only music
             venue, he was like you should talk to Matt, the founder of this texting company because, you
             know we are using it, we love it and he’s raising money, go check it out. So I actually met, I
             had to carve-out in my Live Nation contract with Guy for this venture fund, so that I
             could sort of continue to keep an ear to the ground for what was going on in the LA
             venture scene and we go into this meeting with Matt and he like rolls in off his motorcycle
             with his like ponytail and I thought we were meeting this celebrity, like influencer app,
             and I was kind of confused and I was like, oh okay this is a text messaging thing now. He
             basically shows us this dashboard that he gives, you know, these artists, he had about 100
             or so indie artists on the platform.
Sarah        Yeah.
Wilson
[00:18:06]




                                                                                           EXHIBIT B
                                                                                                   8
 Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 8 of 24 Page ID #:524




Speaker         Transcription
Molly           He was like we give them a phone number, we give them access to this dashboard, they
DeWolf          share that phone number with fans and text in and then they ask for their names, their
Swenson         birthdate, their city and their gender, their gender identity and that basically starts a
                CRM in this dashboard. 2 So what he built was a CRM for people who have never used
                CRMs before, right, only businesses use CRMS and in case anyone does not know that
                acronym, it is a Customer Resource Management tool, so it is like Mailchimp, right or
                Salesforce. These are things that are business tools rather than social platforms. We were
                looking at this and it was so simple and so clear that it you know and then he starts talking
                about the rates of open, the open rates on text messaging, right, 98% texts are opened within
                three minutes and click-through rates are at 70% and reply rates are at 40% and like anyone
                who has been in social media, anyone who has been in media period, knows that, that is just
                obscene……..
Sarah           Right, totally unheard of.
Wilson
Molly           Yeah and the fact that you know fans do not have to download an app and the app ecosystem
DeWolf          sort of dying, it was sort of light bulb moment for both Noah and I, where we were like, oh
Swenson         my god, I think we have to take this to Guy and Ashton immediately because this might
                be what they were talking about when they said, how do we crack the code on access to all
                of this capital and social capital. And so we walked out of that meeting, I sort of run it
                over to Guy and he is like, well tell me more about it, he is properly vetting it and goes
                and show this to Ashton, and we finally sit down and have a meeting about it, Guy is like,
                I have been looking for this for 5 years.
Sarah           Okay.
Wilson
[00:19:40]
Molly           He was like this solves as a music manager more than half of the biggest pain points we
DeWolf          have when we’re touring, 3 in terms of why you can’t just let your fans in Miami know that
Swenson         your Miami show is not sold out, you have to let everyone in Germany and Brazil and all of
                these places know. But with this you can just text people in Miami. If you have a collaboration
                with an alcohol brand, you have to like run the risk of advertising that to thirteen year old if you
                are putting it out on Instagram, whereas with Community you can just text the over 21 years
                old about it.
Sarah           Right.
Wilson
Molly           Same goes with when you are on tour and you are in venue, how do you ever reach those
DeWolf          people again, you have no idea who is in the audience and you have no idea how to reach them
Swenson         again but if you are sharing your Community number the way Paul McCartney and JLo and the
                Jonas Brothers and Jim Gaffigan and all these people have been doing for the last year or so,
                you then all of a sudden have more information than the ticketing platforms about who is in on
                the audience.

     2
         Interview at [17:30] through [18:20]; referenced in FAC ¶¶ 53, 59.
     3
         Interview at [19:07] through [19:46]; referenced in FAC ¶¶ 54-56.




                                                                                              EXHIBIT B
                                                                                                      9
 Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 9 of 24 Page ID #:525




Speaker      Transcription
Sarah        Right.
Wilson
Molly        Because even they do not know whose scalped tickets or who has bought tickets for friends or
DeWolf       family but if you have people text there in venue then you have them forever, right, these are
Swenson      your highest valued fans, you should be able to reach them.
Sarah        Right and they are right there, and I want you to, I want all of this but I want also to just take a
Wilson       step back and make sure people know how it works because what that platform was, is a little
             different in some ways from what Community now is and what Community now it is very
             simple and I just want to go through a flow so people are aware, in case you are not.
Molly        Yeah.
DeWolf
Swenson
Sarah        What it is like actually if you sign up and how you do that. So I am going to quickly go
Wilson       through this. I am just going to literally like hold up my phone.
Molly        Do it.
DeWolf
Swenson
Sarah        I am going to sign up to follow……
Wilson
Molly        Yeah actually everyone who’s on their phones, you guys can do this. If you have a phone by
DeWolf       you, this is the way most people discover it, right. We won’t be able to see you if you exit out
Swenson      but you will still be able to hear us. Go to Instagram and I’ll give you a couple names, you can
[00:21:16]   pick whoever you want, we won’t judge you based on who you pick. But go to, let’s see, Amy
             Schumer, JLo, P Diddy, Whitney Cummings, Kerry Washington, Paul McCartney, any of those
             people that we mentioned. Now, what you should see on their pages, there is a lot of them have
             their Community number written on their bio here, but they also have a text message button,
             there is buttons underneath, that says, follow, message and text. Hit that text message button
             and it will take you right to a text message to their Community number, so go ahead and say,
             hey what’s up.
Sarah        So I just did one with Sophia and I got this, hey it is Sophia, yes for real, I’m glad you’re here,
Wilson       make sure you click the link and add yourself to my phone so I can respond to you, this is
             essentially the legal stuff so I click the link.
Molly        So it is actually, that just takes you to the global Community opt-in form so that what message
DeWolf       will be customize, it is totally customizable by the talent and then that link is the link that
Swenson      everyone has, so that is basically you opting in to hear from this Community leader about
             whatever they might want to send you. So it also gives them information about how to get you
             geo-targeted info or info that is relevant to your age or gender or whatever else, so go ahead
             and fill that out.
Sarah        Okay.
Wilson




                                                                                            EXHIBIT B
                                                                                                   10
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 10 of 24 Page ID
                                      #:526



Speaker      Transcription
Molly        If you have already joined a Community, you will notice you do not have to fill that out again,
DeWolf       it is just click accept.
Swenson
Sarah        Right, it is just click and now, I have gotten Sophia’s info which is like….
Wilson
Molly        Contact card, yeah.
DeWolf
Swenson
Sarah        Which is like a little bit intimate so I add that to my existing contact, excuse me, I create new
Wilson       contact.
Molly        Yeah.
DeWolf
Swenson
Sarah        It is done and now she is on my phone. So I think the question for me is, okay that is great she
Wilson       is in my phone, but like is it really her? Am I receiving text from her slash all the other brands
             and celebrities I followed by Community, if you can walk us through that.
Molly        Totally, so what the talent has on their end is an app, the Community app on their iPhones and
DeWolf       access to a Community desktop dashboard. So all the text messages go into there. I would say
Swenson      about 50% of the people we have on Community, which is close to a thousand people at this
             point, about half of them it is just them, right, if you are texting Amy Schumer, it’s just her, if
             you are texting Whitney Cummings it’s just her, if you are texting Ashton it’s just him. Some
             people have help right, they will have an assistant or have their digital media manager, it will
             map to their social media use in general, right. So if they have Community managers helping
             them on other socials, probably they have access to their Community accounts as well. But
             every message that you get is from the talent or from their team and in general people will be
             like, oh this is a bot but some people do not understand the difference between bots and mass
             text, right, everything is coming as an individual text but sometime it is sent to an entire
             Community of a hundred thousand people, sometimes it is just sent to you because you are
             living in Los Angeles or just sent to you because you are woman or just sent to you because
             you are a part of Ashton Kutcher’s tech or investing community because you have texted him
             about tech or investing or any of those things.
Sarah        So can you speak a little bit to that because I want to understand like, am I getting text that are
Wilson       different from other folks who signed up, and if so, why? What is the break down there.
[00:24:30]
Molly        Yeah, so in general the feedback that we tend to Community leaders when they are onboard is
DeWolf       do not use the blast text feature all that much because every time you send a blast message you
Swenson      are probably going to have someone unsubscribes.
Sarah        To everyone?
Wilson
Molly        To everyone in your Community, right. When possible use it to DM, use it to send birthday
DeWolf       messages, used it to targeted segmented messages because in some ways a like an email list
Swenson      where you are not going to unsubscribe from an email list if you are not hearing from them




                                                                                            EXHIBIT B
                                                                                                   11
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 11 of 24 Page ID
                                      #:527



Speaker      Transcription
             enough, you are going to unsubscribe from email list if you are hearing from them too much
             about things that are not relevant to them or to you. So we want people to think that way, right
             to use…….
Sarah        Got it. Okay.
Wilson
Molly        To use it more like you are texting with friends than like a marketing platform or a tool for
DeWolf       promotions. We don’t want our text messaging inboxes to turn into our emailing inboxes so we
Swenson      are pretty….
Sarah        Right.
Wilson
Molly        Pretty prescriptive.
DeWolf
Swenson
Sarah        Got it. And you spoke a little bit earlier to kind of the problems that you are solving with it.
Wilson       Can you now, excuse me, elaborate on that a little bit just because there are so many problems
             with big picture social platform and you just sort of start in whether it is a privacy toxicity, I
             would love for you to dig in there a little bit.
Molly        Yeah absolutely. So the way that we talked about Community or my elevated pitch for it which
DeWolf       it is going to be a little different depending on the team or who on the team we are talking to is,
Swenson      Community is a way for people and brands with audiences fully own the relationship with that
             audience via text message, so via a channel that is native to every single mobile device on the
             planet in an environment that is free from advertising, free from algorithms and free from
             trolling and toxicity. So that encompasses a lot of the problems that are solved. One is, I will
             start with the relationship ownership, right, if you are JLo and you have a 110, 120 million
             followers on Instagram, you do not actually own any of that audience. Instagram can change
             their own their algorithms, Instagram can disappear one day off the face of the earth, the way
             Bind did, the way Musical.ly did or the way Myspace did and that audience is gone, you are
             essentially building your house on someone else’s real estate. The only true owned and
             operated channels are, email and text messaging. There isn’t really another way to fully own
             that relationship. So for the most part, musicians unless they have an email list which for the
             most part they do not or it is not being used very well and also who under 25 is even checking
             emails these days, you do not have an owned and operated channel. So you are relying on
             these other channels to make sure they do not disappear so that your business doesn’t suffer or
             disappear.
Sarah        Got it.
Wilson
[00:27:12]
Molly        So that is one piece of it. The second piece is the [inaudible 27:14] algorithm right, so as with
DeWolf       anyone who has been on social media for long enough and tried out different platforms, the
Swenson      algorithm determined what gets seen, right, it used to be that as you are growing maybe 20% of
             what you are putting out there is seen by your audience and now it is on average four percent
             organic reach across Instagram. That’s because algorithm shifts, suppress certain types of




                                                                                          EXHIBIT B
                                                                                                 12
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 12 of 24 Page ID
                                      #:528



Speaker      Transcription
             content and also every other thing we see is an ad and so that is sort of course [inaudible 27:44
             talking together]
Sarah        Right we become a new word, a new word to it and become jaded.
Wilson
Molly        Yeah, and so if you are using social media as a way to get a word out about something, really
DeWolf       you are using it to get the word out to four percent of your audience that is something. So like
Swenson      every time I pitch this to an artist, I am like, how many times have you been on tour and you
             are in wherever Chicago or Dallas and you run into someone and they are like, oh my god what
             are you doing in town. And you are like, I had a show last night, like that happens every single
             tour stop because there is no way to really effectively get the word out. So this is a direct and
             immediate form of communication, right, for the most of us our text messages inboxes are at
             zero and so you are actually going to get the message when that’s the case.
Sarah        Right.
Wilson
Molly        And the second or third piece is the advertising piece right. When we say, no advertising, we
DeWolf       don’t mean that you can’t as a community leader advertise on Community, you have a brand
Swenson      partnership go ahead, if you have a merch to sell go right ahead. I just mean that Community is
             not going to advertise to your audience, we are never going to put an interstitial ad in the
             middle of your text message conversation with someone, we are never going to do a pre-roll on
             a video that you send out to your fans, that’s not our business model. Our business model is
             like Mailchimp or Salesforce or a SAS business, so these leaders are paying us a monthly
             subscription based on the size of their Community to use the platform so that we never have to
             do any of that. The last piece which is super important for a lot of talent is the no trolling and
             toxicity.
Sarah        Yeah.
Wilson
[00:29:06]
Molly        Not only there is a lot of talent getting trolled but so are their fans and in Community there is a
DeWolf       couple of reasons that there is no trolling on it; one is because people are opting-in with their
Swenson      names, their phone number and their date of birth, it’s not anonymous platform. The barrier to
             entry is a little bit higher that you know just creating another username to troll or creating
             another handle to troll. You can’t really just create another new phone number if you get
             blocked and also because there is no oxygen to for trolls to breath it is just this one-on-one
             conversation there’s no audience for it.
Sarah        Right.
Wilson
Molly        There is not a lot of it and then we also have customizable…
DeWolf
Swenson
Sarah        That is an interesting way of putting it, no oxygen, yeah.
Wilson




                                                                                           EXHIBIT B
                                                                                                  13
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 13 of 24 Page ID
                                      #:529



Speaker      Transcription
Molly        Yeah it is just they are yelling into an empty room, basically.
DeWolf
Swenson
Sarah        Right.
Wilson
Molly        But if, you know there is also troll, there is also toxicity filers in the community app where you
DeWolf       can add in certain words or phrases you never want to see, certain names. We had an artist that
Swenson      was like, I am not getting on Community until I can filter out the name of my ex, I don’t want
             anyone texting the name of my ex.
Sarah        And you can, and you can?
Wilson
Molly        Yeah.
DeWolf
Swenson
Sarah        Right, so what are some like “OMG” moments that have happened as a result of the platform
Wilson       that could not have happened on another platform, like say Twitter?
Molly        Oh my gosh, there is some really cool ones that are happening right now. One of my favorite
DeWolf       artists on the platform is Brad Paisley. If I was going to ask you like who you thought would be
Swenson      the most successful Community user of like every talent out there, he is probably not in your first
[00:30:21]   hundred guesses, thousand guesses, but he is crushing it and he is doing this really cool thing
             where he’s having people text him zoom links if they are having a birthday party or anyone they
             know is having a having birthday party and he is hopping in and surprising people for their
             birthday.
Sarah        That is genius.
Wilson
Molly        Which is so cool.
DeWolf
Swenson
Sarah        Right.
Wilson
Molly        That’s because it is a private channel, you would not want to be sharing that zoom link on
DeWolf       Instagram publicly it will get lost.
Swenson
Sarah        Right.
Wilson
Molly        But because Brad has a community set up for zoom, everyone who submits and says zoom it is
DeWolf       automatically filtered in that community and he can just sort his inbox that way.
Swenson
Sarah        Got it, so that speaks of the mechanics of the platform, I would love for so, what is are some
Wilson       mechanics that people who just used the platform would not know if they were not sort of deep
             into the backend. You guys collect information on age, location, keyword, what else?




                                                                                          EXHIBIT B
                                                                                                 14
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 14 of 24 Page ID
                                      #:530



Speaker         Transcription
Molly           Yeah, the thing about Community that we are really trying to impress upon users in particular is
DeWolf          the privacy piece of it, right. A lot of people when they get that form to fill out their info is
Swenson         like, I do not know and their pattern matching the bad internet behavior which makes total
                sense. If anyone of you saw the Great Hack like why would you ever give your information
                again to anyone.
Sarah           Right.
Wilson
Molly           And something that I think we need to do probably a better job as a company of doing is really
DeWolf          differentiating ourselves from social media in that way. We exist to fully protect your data
Swenson         because our customers are these talent not advertisers, we basically have a duty to make sure
                that, that info is fully protected. So even on the celebrity side, they can’t see your date of birth
                and they can’t see your phone number, that’s not an information that is visible, right, so they
                couldn’t export your data and sell it to Clorox if they wanted to. We protect the user data and
                we protect the talent data as well, so basically everything that we get from you about where you
                live, if you get a text for your birthday, that is all declared information, that is declared data
                when you opt-in and then the only other piece of that, like we are not scraping your location off
                of your IP address, we are not listening to conversations in other apps. We are not even you
                know say, JLo has a Spanish community set up that the text that people are texting her in
                Spanish, with Spanish keywords, we are not telling that to Francia Raisa or to Kate Del Castillo
                or any of the other amazing Latina artists that we have on, we are just suggesting that maybe
                they set-up their own, so if there is overlapping fans……..
Sarah           Got it.
Wilson
[00:33:12]
Molly           …you know we are not sharing that data with the other artists. But something that Ashton
DeWolf          said when I first showed him Community for the first time, he was like, oh great I can
Swenson         stop tweeting now. And I was like, what do you mean, you have 20 million followers on
                twitter why would you stop tweeting and he was like, the problem is half of the people on
                Twitter follow me for “Dude, Where’s My Car,” “The Ranch” on Netflix, my rom-coms,
                the other half follow me for tech investing and cool company tips and then some people
                care about hearing about Thorn, which is my anti, anti-underage sex trafficking non-
                profit, other people are like do not talk to me about that, you will ruin my day, so I am,
                anything talked about football, I am alienating people who do not watch football. So he’s
                like I’m inherently alienating a portion of my audience with every single tweet I send, he’s
                like but if Community can help me detect who actually watches “The Ranch,” so they are
                the only people I am talking to about “The Ranch,” then that would be great. 4 So what he
                had set up on the backend are a couple of different communities, one is for the ranch so anyone
                who is mentioning his character named, Colt Bennett, anyone who is saying “The Ranch,” and
                his time at rooster or some character that was killed off is automatically filtered into the ranch
                community because it is detecting them talking about elements of the show or keywords from
                the show, that is okay they are a viewer.


     4
         Interview at [33:14] through [34:00]; referenced in FAC ¶ 57.




                                                                                              EXHIBIT B
                                                                                                     15
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 15 of 24 Page ID
                                      #:531



Speaker      Transcription
Sarah        Right, so you are hyper-segmenting that piece of your audience that’s actually interested in the
Wilson       thing you are talking about, you can actually direct them and so you can do them by subject
             matter sounds like, by location, by age. It is that kind of it, right, those three categories?
Molly        Yeah that and when people joined, right, so when you are at a speaking engagement or you
DeWolf       have some pop-up or you’re on tour, you know you can filter by people in Austin who joined in
Swenson      the last 24 hours, you can be pretty sure that those were people who are at your even and you
             can throw them into something else like a community to return to later.
Sarah        Right, right, how are you thinking about one of the things that is so important with any
Wilson       community-building is really thinking about how you are valuing your most valuable players,
             your MVPs, whether it is on the customer side or the user side, the people who are paying you
             but then also someone who is just receiving like the super users, how are you thinking about
             stoking that piece of the community?
Molly        That is great idea, I mean that is a great question, and it’s something that we are working on,
DeWolf       right, when artists come to us, they are like I would love to know who is responding to my
Swenson      messages the most or who is clicking to my links the most or who is streaming my music the
[00:35:26]   most on Spotify or buying the most tickets or merch, so we are working on that, that is not in
             the product yet, but that is definitely….
Sarah        Thinking about it.
Wilson
Molly        …the direction that we are trying to go to help these artists to preserve their highest value fan.
DeWolf       Community is already a place for the super fans, right, you are letting these artist or public
Swenson      figures into your text messaging box, alongside your mom and your best friend group chats and
             all that, that’s a channel to, it’s a sacred channel, and so what we are trying to make is just an
             all-round better experience for people on the user side and the artist side.
Sarah        Okay.
Wilson
Molly        And I think being able to integrate those types analytics and intelligence into the product will
DeWolf       be a big part of that eventually.
Swenson
Sarah        Down the road. And what are other tools or platforms are you experimenting with, a lot of
Wilson       people ask me about FaceTime for example and being able to do you know expand texting into
             FaceTime or other functionality that is already very much like integrated into your phone, are
             you guys thinking about that at all?
Molly        We are sort of thinking about everything.
DeWolf
Swenson
Sarah        Everything, yeah.
Wilson
Molly        At this point the way that our product team works and they are absolute friggin’ rock stars, I
DeWolf       mean the stuff that they are pushing out on a weekly basis, the updates are amazing. But
Swenson      basically, we are not, they are not prioritizing anything that is not being repeatedly requested by
             customers. So the only stuff that we are creating is the stuff that is the leaders are like, I can’t




                                                                                           EXHIBIT B
                                                                                                  16
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 16 of 24 Page ID
                                      #:532



Speaker      Transcription
             live without this thing. We have made this like, for instance, we just launched a feature that
             just allows you to sort of text all the new people in your community who joined since the last
             time you have sent out a blast message, that was something that was just like every leader was
             like, I need this, and so basically that’s how the product organization works as best that we
             prioritize.
Sarah        Got it. So when I think about Community, you know at it core it is about facilitating
Wilson       connections between people and so I really want to understand how this platform does that, if
             that is part, you know it is obviously it is one too many, so it is sort of more like a broadcast
             situation but it sounds like there is also burgeoning relationships that are happening whether it’s
             at shows or in other forums, whether it is like around interest like parenting, could you speak to
             that a little bit in terms of bringing people together. Like how the platform is actually doing
             that?
Molly        Yeah, I mean it’s so interesting, right, leaders will come on to the platform or I will be talking
DeWolf       to them about it and they will be like, oh this sounds like, it is a lot of work to really like
Swenson      message every single person back and some people are messaging every single person back,
[00:37:58]   like there are people who are hiring teams to make sure that everyone gets a response and then
             there is other people like Paul McCartney who I will get one text from every other two months
             or so and it is like a voice memo or whatever else, he only sends blast messages and they’re
             delightful. I feel like there is so many ways to use it but in terms of those sort of those one-to-
             one direct messages, there is a lot of really beautiful stuff that we’re seeing happened, I mean
             there was this mom of a track team that texted Ashton about the team not being able to afford
             new sneakers and he got them the new sneakers. You know, we saw Amy Schumer post
             something on Instagram about going through IVF and how challenging that was for her
             physically and emotionally, and ask for recommendations from anyone who have been through
             it. And thousands of women and then were texting her their recommendations and I actually
             had a few girlfriends text me or call me be like, oh I get Community now, they are like……


Sarah        Right.
Wilson
Molly        …I would not have posted on Amy Schumer’s Instagram comments a bunch of
DeWolf       recommendations for IVF, like that is a very personal thing but I texted her two pages of
Swenson      recommendations because it’s a private channel. Then Francia Raisa, who’s amazing, she
             donated a kidney to Selena Gomez a few years ago.
Sarah        Oh yeah, yeah.
Wilson
Molly        …had never really talked publicly about it and then on February 14th, which is a National Organ
DeWolf       Donor Day, she launched a Community number to talk with people about organ donation, if
Swenson      anyone had questions and so this is sort of a person that support them through it. So some
             people are going really wild with their numbers and are like, I am leaving my number, text me,
             text me, text me, and other people are just using it to create these very, small intimate
             communities around certain interests groups. So when people are like, who’s using




                                                                                          EXHIBIT B
                                                                                                 17
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 17 of 24 Page ID
                                      #:533



Speaker       Transcription
              Community the best, I am like, it totally depends on [inaudible 39:49, talking together at the
              same time]
Sarah         Totally depends.
Wilson
Molly         I don’t know, like it depends.
DeWolf
Swenson
Sarah         Yeah, right. We have talked a lot about celebrities, can you talk a little bit about the brands
Wilson        using this really well. I know I followed this brand called Starface, which is, it’s like a pimple
[00:39:53]    patch but it is totally made for Instagram, it is like the whole thing is designed expressly for
              Instagram and I somehow decided, I don’t even buy the thing but I love them on Instagram and
              the Starface character now texts me, which I find delightful and I am sure one day I will buy it
              but it’s actually very, the brand that I find do it really well is very much inhabiting a
              personality. Can you talk to that a little a bit?
Molly         Yeah so we basically did not have any brands on for the first six months of the Company’s
DeWolf        existence. So we launched, well, we tried to launch in January of last year when Ashton
Swenson       posted his number, but we broke one of our carrier partners’ high volume SMS lines and
              we had to wait another six months.
Sarah         That is amazing.
Wilson
Molly         Which is a story for another time. But we launched in July and for the first six months
DeWolf        had no brands 5 because it is hard to think of a use case where I want a brand texting me, right,
Swenson       where it is like, I don’t know that I want like an insurance brand texting me about literally
              anything……
Sarah         Right.
Wilson
Molly         …unless it has to do with a very specific utility, right, I know why Postmates text me, I know
DeWolf        why Delta text me and like Uber text me, all of those make sense but what about other
Swenson       consumer brands. And so the first big brand that we launched with was WW, or former Weight
              Watchers, and Oprah, because they were going on their 20/20 vision tour and Oprah was going
              to be the voice of the number in addition to the sort of the WW team and it was a really cool
              use case because it was like almost more like a touring musician use case where Oprah got up
              on stage at every stop of the tour and was like get out your phones, this is my number, text me,
              I am going to be asking you how you’re doing on your 20/20 vision and intentions that are you
              setting, and it very much fits, right, that makes a ton of sense.
Sarah         Yeah.
Wilson




     5
       Interview at [40:30] through [40:50]; referenced in FAC ¶¶ 67, 103, 109, 142, 150, 161, 169, 178, 191, 199, 218,
     226, 237, 245.




                                                                                                        EXHIBIT B
                                                                                                               18
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 18 of 24 Page ID
                                      #:534



Speaker         Transcription
Molly           But then you sort of get into other use cases like People Magazine, they were our first publisher
DeWolf          to launch and they did it in advance of the Oscars and it is not like an RSS feed of their articles
Swenson         they’re putting out, totally the opposite, its content that only you can get if you are in People’s
                community and it is basically the voice of your friend who bas better red carpet access than you
                and so that is really a cool……….
Sarah           It’s like an embedded perspective like this is what you are going to get from that, right,
Wilson          something you cannot get anywhere else.
Molly           Yeah, exactly and then we had Global Citizen launch in advance of their livestream which was
DeWolf          super exciting and they basically said, text me or text us about you would be upset to miss
Swenson         during the livestream and we will let you know as soon as they are on. And we had all these
                communities set up in the backend for Paul McCartney and Kerry Washington and Sophie
                Tucker and all of these people, and they were able to remind those people as soon as they were
                going on the livestream.
Sarah           Right because it was a 15-hour broadcast so you know.
Wilson
[00:42:36]
Molly           Yeah but I also want to chat a little bit about sort of Community being used as an impact tool
DeWolf          because this is sort of…[inaudible 42:45, talking together at the same time]
Swenson
Sarah           Yeah I was actually just about to get you back to it, yes and I am opening it up to questions
Wilson          after this but this is exactly where I was going. So we have Amy Schumer doing IVF and then
                we have you know [inaudible 42:57 talking together at the same time]
Molly           Yeah [inaudible 42:57, talking together] so the reason that I went all in on Community like
DeWolf          fully all in on Community was when I saw it used as a mobilization tool. Now, this was back
Swenson         in the summer of 2018, it was right after I sort of showed Guy and Ashton, and they were
                like well let’s test it out with one of the Maverick artists and I had been working pretty
                closely with G-Eazy on some foundation stuff that he was doing, he’s great, he’s like the first
                person to raise his hand to help anytime if there is something that he can help on so he was like
                March for Our Lives, I’m there, the Woolsey Fire Foundation, like foundation donate or
                donation fundraisers, I’m there, he has a lot of with criminal justice reforms and we were
                launching his new foundation at the start of this tour and so we were like let’s test out this
                Community thing and see if this works as a way to sort of drive donations. So he
                recorded this little video that went up on screens ahead of every set on his tour, that said,
                hey this is G-Eazy, super excited to announce the launch of my new nonprofit, it’s called
                the Endless Summer Fund, and it’s dedicated to helping youth in the Bay Area, the city
                that raised me. If you want to meet me backstage after the show tonight and talk about it,
                send me a text message, number goes up on screen. 50,000 kids texted over the course of
                tour we raised about a hundred thousand dollars super quickly just because it was you know
                you donate ten dollars or more and by the way Propeller was our partner on this, Brandon, who
                founded Propeller, is on the chat right now. 6


     6
         Interview at [00:43:07] through [00:44:23]; referenced in FAC ¶¶ 11, 60, 150, 169, 178, 199, 226, 245.




                                                                                                          EXHIBIT B
                                                                                                                 19
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 19 of 24 Page ID
                                      #:535



Speaker         Transcription
Sarah           Hi.
Wilson
Molly           So through Propeller, which does fundraising live at shows, we were able to raise a hundred
DeWolf          thousand bucks and there was this incredible, it was a raffle to meet him out backstage after the
Swenson         show if you donate ten dollars or more but, and while that was amazing to see that it was useful
                as a fundraising tool, the crazier moment happened a couple months later when his tour
                ended, it was November 2018 and Marc Benioff from Salesforce was trying to get Prop C
                passed up in the Bay area, which was a tax on the big tech companies to support low
                income housing and G was supporting it on social media, and we were like what would it
                look like to text those people that we collected phone numbers from, 7 we know where they
                live, we know how old they are, and so we ended up sending a text message to the people over
                18 in San Francisco basically just saying, hey it is G, like I know we have not chatted since tour
                but I wonder if you are planning on voting tomorrow, there is an issue super important to me on
                the ballot. Guess what the response rate was?
Sarah           Extremely high, a hundred percent I mean I can imagine, 150%.
Wilson
[00:45:27]
Molly           It was 80%.
DeWolf
Swenson
Sarah           Wow, this was a response from people responding to the text like what?
Wilson
Molly           To G-Eazy’s text.
DeWolf
Swenson
Sarah           Right.
Wilson
Molly           People who wrote back it is not a like, it is not a comment, it is people responding, engaging
DeWolf          with that message and like I said in the beginning that is utterly unheard of. And we were able
Swenson         to do this thing where it was like, oh like I will call a couple of you who send me pictures of
                your I Voted stickers, right, and some of these people are like, oh shit I am changing my plans
                and I am going to the polls now. And that was the moment for me where I was like, oh my
                god, if this reaches scale by 2020 or by whenever, this could be the difference between
                what laws get passed and what don’t get passed, this could be the difference between who
                wins and losses, not only in sort of smaller down ballot local races, but the presidential
                election and that is the thing that I am sort of here for, right. 8 So my friends when I get to
                that part of the story are like, oh this makes sense and so we are doing some really, like I see
                there is a bunch pf artists that are doing this now but one of them who is sort of a pioneer of it,
                Misha Collins, he has been star of the supernatural on the CW for the last 15 seasons and has a
                huge community, he is sending out birthday messages to every person every single day, they

     7
         Interview at [00:44:41] through [00:45:02]; referenced in FAC ¶¶ 11, 150, 169, 178, 199, 226, 245.
     8
         Interview at [00:45:59] through [00:46:24].




                                                                                                          EXHIBIT B
                                                                                                                 20
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 20 of 24 Page ID
                                      #:536



Speaker      Transcription
             are super clever and wonderful but then he is following up every birthday message to just the
             18 year olds, people who turn 18 on that day, with a register to vote link. That is something
             that I am now like oh my god we have to get every artists who wants to be a part of [inaudible
             47:06, talking together]
Sarah        This should be a best practice.
Wilson
Molly        We do that, it is a best practice.
DeWolf
Swenson
Sarah        Yeah.
Wilson
[00:47:10]
Molly        So that is a thing that we sort of starting to scale. And then Kerry Washington did this amazing
DeWolf       thing in November of this last year where she went to Flint Michigan and Hampton Roads,
Swenson      Virginia to do sort of voter education, just a general meeting people on the ground there, and
             she asked a bunch of her friends who were Community leaders like Ashton and Piper Perabo
             and Misha Collins and Debra Messing and all of these other people saying, hey will you text
             your fans in Flint and in Hampton Roads and let them know I’m going to be there and give then
             my number, and so they all text, all of those people text Kerry Washington and she has
             hundreds of people come to meet up with her in these places and this all happened in these
             little, private, individual chats, and these are all people who would never have known that she
             was going to be in Hampton Roads and Flint, that now had a chance to meet her and talk with
             her, and that is something like that is the type of connection and the type of real human
             interaction that we’re trying to facilitate with this platform in a way that I think is really
             challenging to do in social media because the tools to do that, to do that geo-targeting, are only
             available to advertisers.
Sarah        They are not, right, they’re not there for the users. Well this is amazing, I am going to open it
Wilson       up to questions so if you have a question, if you could just use a little raise hand feature which
             is available in zoom, you should see it. If not you can just pop a question into the chat, I mean I
             have lots more questions but I really would love to hear from some of you because well you
             have touched on such interesting stuff that really just ranges in such a big way and really speaks
             to how we’re not only consuming content today, but where we are actually finding our sources
             of influence and what matters in terms of messaging. I do not see anyone asking questions but
             I am sure there are some.
Molly        Service access denied, oh great question Meredith. So the service access denied messages
DeWolf       happen to about five percent of T-Mobile users who don’t have business chat turned on and so I
Swenson      am sorry you are going through that this. What you have to do is call T-Mobile and make this
             turn on business chat services.
Sarah        Oh my god.
Wilson
Molly        I know T-Mobile, got to love them, but they’re a problem child.
DeWolf
Swenson




                                                                                          EXHIBIT B
                                                                                                 21
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 21 of 24 Page ID
                                      #:537



Speaker      Transcription
Sarah        Oh no.
Wilson
Molly        I am sorry to make you do this but yeah it is an official feature that has to be added to certain T-
DeWolf       Mobile phones. I have learned way, way more about the intricacies of the carriers and SMS
Swenson      than I ever wanted to know or that I would have to.
Sarah        So anyone else have a question?
Wilson
[00:49:48]
Molly        So thank you for asking.
DeWolf
Swenson
Sarah        Totally open. So from Amanda, so Amanda says hold on, can you share how you envision this
Wilson       tool for mobilization on the political side, oh you did speak to that, how, what is your dream for
             how to empower citizens, maybe you could speak to that more specifically than you have.
Molly        Oh my gosh what is my dream, I will tell you my dream, this is going to take a lot of work but
DeWolf       my dream would be for us to somehow be able to sync any community leaders’ Community, if
Swenson      they want to know, with the National Voter files so they could see, oh these people who are
             over 18 and not registered, let me send them a text message and see if you know they want to
             maybe check their registration status, or see if they maybe want to you know if they want to
             have conversation about civic engagement, and you know maybe we see the low propensity
             voters are and engage them in conversation, I mean that is like my pie in the sky mobilization
             dream but….
Sarah        Like getting really, really [inaudible 50:45 talking together].
Wilson
Molly        Yeah but I also have this dream and there is some really cool examples of this being done not
DeWolf       yet on the political side but you know Jesse Reyez, who’s an amazing artist, sent a text to her
Swenson      community that just said, hey I have always wanted to collaborate with J. Cole, will you go to
             this last Instagram post and comment that he should work with Jesse Reyez and it is a week old
             post, 4,000 comments in ten minutes, he got on that last post. Yeah, it was really amazing sort
             of secret army mobilization moment, so I would love to see something like that, that is like a
             pressure campaign put on, I do not know, the Governor of Texas to you know pardon a death
             row inmate who is very clearly innocent, something like that. How do we get those kind of
             secret army moments going in ways that are really targeted and achieve very specific results.
             And then also just being able to you know, Misha Collins is another great example of this
             where he sort of texting and what G-Eazy did about Prop-C, where he was like you know this is
             an issue super important to me, if you want to talk about it let us talk about it, and basically if
             you can and if our product does a good enough job of really scaling these people’s ability to
             have personal conversations in a private intimate space that is not for public consumption, I
             think we may be able to sort of change hearts and minds and create connection where people
             feel isolated, especially in moments like this. And then the last thing I will say is you know
             given how uncertain our COVID future is and whether we are going to be able to actually to go
             to the polls, one of the really important thing that I think Community will be able to do is give




                                                                                           EXHIBIT B
                                                                                                  22
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 22 of 24 Page ID
                                      #:538



Speaker      Transcription
             state-specific information on how to get vote by mail ballots which are going to be hugely
             important and vary state to state difference, so that is another thing.
Sarah        That actually leads right into the next question from Amanda, plus, she is asking how has the
Wilson       current climate which weirdly we have not even touched on, I got no questions about this but I
[00:52:38]   am really curious, it is a great question. How is the current climate shifted how you plan to
             scale the platform, if at all.
Molly        Yeah what is interesting and personally and I think I can speak a little bit for the organization on
DeWolf       this, is a lot of our focus as COVID became very real, was shifting our strategy to recruiting
Swenson      leaders who could be sources of truth on the platform. So for instance one of the first people that
             we went to for this was Dr. David Agus, who is actually Ashton Kutcher’s doctor, and he has a
             whole team of people supporting his community number where he is sending out daily COVID
             updates, and that is Dr. David A-G-U-S, if you want to find him in Instagram you can also join
             his Community, he is sending out really interesting daily coronavirus updates and if you have
             questions he has a team of people responding to those questions, so that is amazing. Also sort of
             shifted to news anchors, right, so Van Jones just launched and Norah O’Donnell from CBS
             Nightly news and we are talking with a bunch of others, where they can be again sources of truth.
             And I think that you know it is, our team has been building for the last two years, it is fortunate
             to be something that really meets this time and our messaging has changed a bit and our tactics
             has changed a bit just to make sure we live up to our name which is Community, right, and like,
             we are sort of reconsidering and redefining what engagement looks like in this way, right. It’s
             not about just sort of promoting your YouTube videos, and not just about promoting the films
             you have coming out, it’s being about being a source of positivity and truth in this moment where
             people are sort of confused and isolated. Yeah, I do not know that it is fully changed the strategy,
             but it is changed a little bit the type of leaders that we are going out and actively recruiting, and
             I will mentioned Community right now is sort of an invite-only platform. So if you go to
             Community.com, there is a waitlist form, and we are slowly starting to pull people off of that
             based on the use case, but we can’t really have it be a self-service platform yet because there is a
             limited amount of Community numbers that have been pre-approved for all this high volume
             traffic by the carriers.
Sarah        Got it, that actually leads into the next question from Amanda, on the risk side have you guys
Wilson       ever thought about how people might abuse this platform and really in terms of misinformation,
             right, like if you were to pull someone into platform who is an Infowars personality, I mean
             how are you thinking about that pushing out messages, information that is just false, that is one-
             sided and there is no way for someone to actually call out the abuse, do you regulate the
             information at all.
Molly        That is a great question and that is part of the reason we are invite-only right now.
DeWolf
Swenson
Sarah        Got it, okay.
Wilson
Molly        You know, we have a vetting criteria and a team internally that basically take a look at every
DeWolf       brand and person that we give a Community number to, look at their sort of history of
             communication on other platforms, if they have ever been kicked off any other platforms, if




                                                                                            EXHIBIT B
                                                                                                   23
    Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 23 of 24 Page ID
                                      #:539



Speaker      Transcription
Swenson      they are known for divisive content or behavior, if they have ever spread misinformation, that
[00:55:20]   kind of thing and you know we are not saying no to those people, we are just saying not yet,
             you are on the waitlist still, and the people that we are pulling off the waitlist are pretty
             squeaky-clean for the most part, but then you know, we are bound by federal
             telecommunication lines, so stuff like 4/20 which happened last week.
Sarah        Ah yeah.
Wilson
Molly        We can’t have any Community leaders sharing stuff about cannabis because it is not federally
DeWolf       legal, so yeah we have to sort of choose some [inaudible 56:12]]
Swenson
Sarah        So interesting, interesting, so how do you actually, so you had to do some like running
Wilson       interference ahead of time?
Molly        We had to do a little bit of special running interference around 4/20, yeah.
DeWolf
Swenson
Sarah        Got it, got it.
Wilson
Molly        Because people are used to just be able to say whatever they want on social media but Community
DeWolf       again, in trying to learn from the mistakes of our predecessors is more, we are trying to make it
Swenson      a safe place and a positive place and a place where you aren’t seeing and basically we are taking
             lead from the carriers on this where they are saying nothing that would offend people and we do
             have the ability to monitor for that and have a code of conduct around it.
Sarah        So I am going to take a last question from Stacy Brockman. So what is the upside downside
Wilson       hesitations that leader have, excuse me, about getting on board the platform, and you’ve
             touched a bit on this, but what is the feed look like if you can speak to it based on the audience
             size, you know size low end versus high end.
Molly        Yeah, totally, so the hesitation from leaders has almost never been around the pricing. We’re
DeWolf       priced to be extremely competitive and by far the least expensive SMS product in the market
Swenson      because we charge monthly for unlimited texting, right, where I think almost every other
             texting platform it is per text that you are getting charged. And the reason we do this is because
             we want you to be able to send out a heart emoji or how are you doing today and have you not
             be thinking about how that contributes to your bottom line or whatever else, or what it is going
             to cost you to send that message. And, you know it is a little different for individuals and for
             businesses of course, we have sort of enterprise pricing, and individual pricing, but it all starts
             off at about $99 a month and sort of scales up from there, but pretty commensurate with
             MailChimp although a lot less if you think about many people are reached by email versus how
             many people are reached by text message. The only hesitation really that we have gotten from
             people is because they don’t have time to launch another platform.
Sarah        Right, they’re like it is another thing.
Wilson
[00:57:59]




                                                                                          EXHIBIT B
                                                                                                 24
   Case 2:20-cv-07552-SVW-JPR Document 35-3 Filed 03/17/21 Page 24 of 24 Page ID
                                     #:540



Speaker   Transcription
Molly     Another thing, but as you might imagine with everyone sitting at home right now and all the,
DeWolf    like our customers are the busiest people on the planet for the most part who now have a lot
Swenson   more time. So it is busier than it has ever been for us to be totally honest.
Sarah     Very cool, I think that answers all the questions and it’s actually exactly at the hour, just having
Wilson    your insight was invaluable, so I really appreciate it on so many levels and I am sure everyone
          here sending a ton of messages just saying this is such a great conversation, thank you, thank
          you, thank you.
Molly     And if you have any questions that we did not get to, you can also text my community number
DeWolf    which is just my Instagram, its Molly DeWolf Swenson.
Swenson
Sarah     Wow, fabulous.
Wilson
Molly     Find the text button there, hit me up. I am happy to answer more questions, I saw a couple
DeWolf    about other brands and things like that, so I am around.
Swenson
Sarah     Yeah, I will also post that on my insta and you can go to digitalcampfire.co to learn about the
Wilson    next guess lined up and share with everyone. So thank you everyone, I really appreciate and
          thank you so much Molly.
Molly     Thank you, have a great day.
DeWolf
Swenson
Sarah     Okay, you too.
Wilson




                                                                                        EXHIBIT B
                                                                                               25
